DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 37-62 are pending, of which claims 37 and 50 are independent. Claims 1-36 were cancelled.

Response to Arguments
Applicants' amendments and arguments filed 10/12/2021 have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.
Claims 37-62 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of U.S. Patent Publication No. 2012/0066019 to Hinshaw discloses a construction control system for managing workflow for a construction project using computer based devices to maintain real-time knowledge of the erection state of a building at a job site. The data collected by the various sensors and users is then transmitted to a database that sequences the parts, assets and labor for the construction site. Other data may also be used to render the 3D model such as AutoCAD REVIT. (See paragraphs [0028], [0030], [0034] and [0048]).
With respect to independent claim 37, Hinshaw, taken singly or in combination with other prior art of record, does not disclose or teach a central computing unit providing a 
With respect to independent claim 50, Hinshaw, taken singly or in combination with other prior art of record, does not disclose or teach the method comprising a central computing unit providing a building information model that; at least a first and a second hand held laser-based distance measuring device, each of the hand held laser-based distance measuring devices comprising an electronic distance meter and being connectable to the central computing unit by means of a wireless data connection and guiding user actions; calculating and transmitting first and second parts dimensions; and a mobile work shop is configured to take into account the first part dimensions and the second part dimensions for producing the parts needed for building the first local structure and that measurements are performed at multiple locations, and the determined dimensions from at least two locations are considered before producing the parts at the work shop, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/STEVEN W CRABB/             Examiner, Art Unit 2148